DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 02/23/2022, which have been entered. Claims 1-20 and 22 are pending. Claim 1 is currently amended. Claim 21 has been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/08/2022 and 05/13/2022 were filed after the mailing date of the Non-Final Rejection on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 103
4.	Claims 1-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), in view of Hätzelt et al. (WO 2016/055320 A1; citations below are to its corresponding English text document US 2017/0306267 A1), optionally further in view of Woo et al. (US 6,680,289 B1).
	As to independent claim 1, Hulskotter teaches a process comprising the steps of: combining fabrics with a wash liquor comprising a source of metal ions, the metal ions comprising Cu2+ (see para. 0217-0218: detergent compositions contain one or more metal ion chelating agents and suitable molecules include copper; or para. 0259: bleach catalytic metal complexes) and wherein the wash liquor is prepared by diluting a laundry composition in water by a factor of between about 100 and about 3000 fold (see para. 0278: “effective amount” of the cleaning composition means from about 20 g to about 300 g of product dissolved or dispersed in a wash solution of volume from about 5 L to about 65 L); washing the fabrics in the wash liquor using an automatic wash operation, a manual wash operation or a mixture thereof and separating the fabrics and the wash liquor from one another (see para. 0275-0281); wherein the laundry detergent comprises from about 0.01% to about 5% by weight of an oligoamine or salt thereof having the formula defined in claim 1 (see para. 0188: the detergent composition may comprise from about 0.1% to about 5% of additional amines, for example oligoamines, specific examples of which are tetraethylenepentamine, triethylenetetraamine, diethylenetriamine, or mixtures thereof).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Hulskotter fails to explicitly disclose [1] that the process reduces malodours on fabrics, as recited in the claim 1 preamble, and that the fabrics “comprise at least one source of malodour” as recited in step a; [2] that the metal ion is introduced to the wash liquor by being present in the water used to make the wash liquor; and [3] process step of “drying the fabrics”.
As to difference [1], one of ordinary skill in the art before the effective filing date of the claimed invention would know that soiled fabric materials would include “malodours”. The present specification at pg. 3, lines 20-24 says: “Those skilled in the art will be aware of suitable sources of malodour, for example the products of chemical breakdown of body soils.” The soiled fabric materials in Hulskotter would be reasonably expected to comprise a source of malodour. Thus, the process taught by Hulskotter must have the ability to reduce malodours on fabrics, as in the case of the instant application (see also para. 0019: fabric freshening compositions; para. 0248-0249: hygiene and malodour). If different results are achieved in the present application, it must be due to limitations that are not currently claimed.
	Alternatively as to difference [1], Woo teaches applying an effective amount of a malodor control agent (counteractant) to at least one step of a laundry process to provide a consumer noticeable improvement in the laundry process by either eliminating malodor or improving the removal of hydrophobic soils, in an efficient way (see col. 2, lines 34-67). Woo also teaches that a composition containing a cyclodextrin-compatible surfactant can penetrate hydrophobic, oily soil better for improved malodor control and significantly boosts the cleaning performance of liquid detergent on greasy stains as well). (see col. 18, lines 39-56). As evidenced by Woo, one skilled in the art would be motivated to modify the laundry detergent composition taught by Hulskotter to remove stains from soiled materials to also reduce malodors on fabrics, thereby further supporting a prima facie case of obviousness for claim 1.
	As to difference [2], Hätzelt, in analogous art of methods for washing textiles, teaches performance further enhanced by the presence of copper ions, preferably Cu(I)-(II)-(III), that are preferably not intentionally added, but may be present from possible sources for such metal ions, which include in particular tap water, the washing machine itself, matter/soils adhering to textiles and metal ions unintentionally introduced with other ingredients of the laundry detergent (see para. 0056).
Therefore, in view of the teaching of Hätzelt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter by not intentionally adding metal ions into the detergent compositions but instead using tap water as a source of metal ions as taught by Hätzelt to arrive at the claimed invention because Hulskotter suggests diluting cleaning compositions in wash liquor and that wash liquor may be formed by contacting the detergent composition to water (see Hulskotter para. 0276 & 0256; in conventional fabric treating/washing processes, “tap water” would be the source of water for dilution). Hätzelt clearly teaches that metal ions can either be intentionally added to a detergent composition or already be present in the tap water (see Hätzelt para. 0056). Obviousness is supported by KSR rationale (B): simple substitution of known known element for another to obtain predictable results. See MPEP 2141 III. Thus, a person of ordinary skill in the art would recognize that metal ions are already present in water used to make the wash liquor, thus do not need to be added to the detergent composition itself, and arrive at the claimed process with a reasonable expectation of success and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results. 
	As to difference [3], after washing fabrics, one of ordinary skill in the art would be motivated to dry the fabrics. This is conventional laundry practice so that a person can wear their clean, odor-free clothes again, and involves no inventive skill.
	As to claim 2, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine has a molecular weight of between about 100 Da and 1200 Da (see para. 0188: tetraethylenepentamine has a molecular weight of 189.3 g/mol, triethylenetetraamine has a molecular weight of 146.23 g/mol, and diethylenetriamine has a molecular weight of 103.17 g/mol). As known in the art: 1 g/mol = 1 Da. The values for molecular weight of the oligoamines are easily accessible, for example online from PubChem at https://pubchem.ncbi.nlm.nih.gov/ or calculated in ChemDraw.
	As to claim 3, Hulskotter and Hätzelt teach the process according to claim 1, wherein an additional portion of the metal ion is further introduced to the wash liquor by being present on the fabric prior to contacting with the wash liquor (see Hulskotter para. 0217-0220, 0259, 0276 and Hätzelt para. 0056: possible sources of metal ions include tap water and those introduced with other ingredients of the laundry detergent).
	As to claim 4, modified Hulskotter teaches the process according to claim 1: wherein the fabrics are washing the wash liquor at a temperature of between about 10°C and about 60°C; and/or wherein the wash operation in step b takes between about 5 minutes and about 60 minutes (see para. 0278-0279). 
As to claim 5, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine is selected from the group consisting of diethylenetriamine (DETA), triethylenetetraamine (TETA), and/or tetraethylenepentaamine (TEPA) (see para. 0188).                                                                                                                                                                                                                         
As to claims 6-7, modified Hulskotter teaches the process according to claim 1 containing from about 0.1% to about 4% oligoamine in the cleaning composition (see para. 0188), but is silent as to the amount of oligoamine (ppm) contained in the wash liquor. However, as to claims 6-7, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of oligoamine in the wash liquor based on routine experimentation and the disclosure of Hulskotter and arrive at the claimed ppm of oligoamine.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 8-9, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises a non-soap surfactant (see para. 0085); the process according to claim 8, comprising between about 10% and about 60% by weight of the laundry detergent composition of the non-soap surfactant (see para. 0085: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 10, modified Hulskotter teaches the process according to claim 8, wherein the non-soap surfactant comprises linear alkylbenzene sulphonate, alkoxylated alkyl sulphate or a mixture thereof (see para. 0086-0090).
As to claim 11, modified Hulskotter teaches the process according to claim 10, wherein the non-soap surfactant comprises a mixture of linear alkylbenzene sulphonate and alkoxylated alkyl sulphate (see para. 0087: alkoxylated alkyl sulfate materials and/or alkyl benzene sulfonates). As to the weight ratio in claim 11, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the weight ratio of the two surfactants in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  See MPEP 2144.05.
	As to claim 12, modified Hulskotter teaches the process according to claim 9, wherein the non-soap surfactant comprises between about 5% and 50% non-soap anionic surfactant (see para. 0085-0087: cleaning composition comprises from about 1 to 70% of a surfactant). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 13-14, modified Hulskotter teaches the process according to claim 9, wherein the laundry detergent composition comprises between about 0% and about 10% by weight of the laundry detergent composition of a non-ionic surfactant (see para. 0094); the process of claim 13, wherein the non-ionic surfactant is selected from alcohol alkoxylate, an oxo-synthesized alcohol alkoxylate, Guerbert alcohol alkoxylates, alkyl phenol alcohol alkoxylates or a mixture thereof (see para. 0095-0099).
As to claim 15, modified Hulskotter teaches the process according to claim 1, wherein the laundry detergent composition comprises soap (see para. 0271: soaps as adjunct ingredients). Hulskotter fails to disclose 1.5% to 20% by weight of soap in the composition. However, is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the percentage of soap in the laundry detergent composition based on routine experimentation and the disclosure of Hulskotter.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 17-19, modified Hulskotter teaches the process according to claim 1 wherein the laundry detergent comprises an ingredient selected from the group recited in claim 17 (see para. 0126-0129, 0189-0190, 0214-0215: enzymes, bleach, perfumes; para. 0270-0272: other adjunct ingredients); the process according to claim 1, wherein the laundry detergent composition comprises a chelant and an antioxidant (see para. 0217-0220: chelating agents; para. 0271: antioxidants).
	As to claim 20, modified Hulskotter teaches the process according to claim 1 wherein the laundry detergent composition is a liquid (see para. 0019) and has a pH between about 6 and 10 (see para. 0082: the preferred pH of the solution is from pH 6 to pH 9.5).
	As to claim 22, modified Hulskotter teaches the process according to claim 1, wherein the oligoamine comprises diethylenetriamine (DETA) (see para. 0188: specific examples of suitable additional amines include diethylenetriamine).


5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al. (US 2015/0275144 A1), Hätzelt et al. (WO 2016/055320 A1; citations are to US 2017/0306267 A1) and optionally Woo (US 6,680,289 B1), as applied to claim 15 above, further in view of Panandiker et al. (US 6,369,024 B1).
As to claim 16, Hulskotter and Hätzelt, optionally in view of Woo, teach the process according to claim 15 as described above, but fail to disclose that the soap is an amine neutralized fatty acid salt. 
However, Panandiker, in analogous art of laundry detergent compositions with amine based oligomers (see abstract), teaches that useful anionic surfactants include water-soluble salts of the higher fatty acids, i.e. “soaps”, and that soaps can be made by the neutralization of free fatty acids (see col. 9, lines 46-58).
Therefore, in view of the teaching of Panandiker, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the process taught by Hulskotter and Hätzelt by incorporating the soap taught by Panandiker to arrive at the claimed invention because Hulskotter suggests that the cleaning composition may comprise one or more anion surfactants and soaps (see Hulskotter para. 0085-0086, 0271). Thus, a person of ordinary skill in the art would be motivated to select an amine neutralized fatty acid salt as a “soap” for the claimed process with a reasonable expectation of success for imparting appearance and integrity benefits to fabrics and textiles laundered in washing solutions (see Panandiker col. 1, lines 12-19), and would expect such a process to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
6.	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
	Applicant argues that when “taken as a whole”, the presently claimed subject matter is not obvious, for example because the cited references do not teach or suggest a “process of reducing malodors on fabrics” using the presently claimed steps. Applicant says that the amines / oligoamines of Hulskotter are disclosed as being useful for “added removal of grease and particulates from soiled materials” [¶ 0188] but Hulskotter is silent regarding the use of such materials for “reducing malodors on fabrics”. 
In response to applicant's argument that the Hulskotter fails to teach or suggest “reducing malodors on fabrics”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant additionally argues that none of the cited references teach or suggest that an oligoamine in combination with metal ions present in water used to make a wash liquor can provide malodor reduction benefits. Applicant cites data in the “Miracle Article” as showing, among other things, the “effect of added copper ions in the wash on malodor marker generation in washed and dried fabric swatches” (Table 3) and the effect of an oligoamine according to the present disclose (specifically, DETA / diethylenetriamine), added copper, and combinations thereof on malodor markers on washed and dried fabric swatches, in addition to a control that includes neither DETA nor added copper (Table 4).
	However, claim 1 writes that “the metal ion [Cu2+] is introduced to the wash liquor by being present in the water used to make the wash liquor” and Hätzelt teaches both copper ions in tap water and copper ions intentionally added to water (see para. 0056), thus having Cu2+ in a wash water source is well-known. Applicant’s argument that added copper has the noted effects contradicts their claim language/requirement that the metal ions (copper) are already present in the water. If a patentable feature of the claimed process requires adding metal ions to the wash liquor, then that should be explicitly recited in the claims. Tables 3 & 4 in the “Miracle Article” are also not commensurate in scope with the claims as written because the Tables show a specific amount of added copper (as the metal ions) and the claims are silent as to the amount of the metal ions included in the wash liquor. It is suggested that Applicant amend the claims to specify an amount of metal ions required to be in the wash liquor to “reduce malodors on fabrics”. Emphasis above was added by the Examiner.
	Applicant further notes that claim 1 is presently amended to require that the metal ions comprise Cu2+ and argues that, in view of the above and the data in the specification, the presently claimed subject matter is not obvious.
	However, Hätzelt (para. 0056) teaches metal ions comprising Cu2+ so this claim limitation is clearly taught by the prior art. As noted in the previous Office Action, further evidence supporting non-obviousness of this feature can be found in Pearson et al. (US 3,776,850 A) at col. 7, lines 3-20: Other metal ions such as the ions of iron, manganese, copper, aluminum, etc. may also be present in ordinary “tap” water. 
Accordingly, for at least the reasons described above, the claims stand rejected under 35 U.S.C. §103.


Conclusion
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 31, 2022